Citation Nr: 0617413	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
dependence.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1977 to May 1981.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in December 2003.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).

The issue of entitlement to service connection for 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.



FINDING OF FACT

The veteran's alcohol and drug abuse is the result of willful 
misconduct.



CONCLUSION OF LAW

As the veteran's claimed drug and alcohol use is due to 
willful misconduct, service connection cannot be granted as a 
matter of law.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303. 3.304, 3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Sabonis v. Brown, 6 Vet. App. at 426, 430 
(1994).  As the law is dispositive with regard to the issue 
of entitlement to service connection for drug and alcohol 
dependence, the VCAA is not applicable.

Even if it is assumed for the sake of argument that VCAA does 
apply to any aspect of this case , VA satisfied its duties to 
the veteran in a VCAA letter issued in January 2002 which 
predated the May 2002 rating decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Pursuant to a December 
2003 Remand, the veteran was issued VCAA letters in January 
2004, September 2004, and November 2004.  The VCAA letters 
have effectively notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Cumulatively, 
the VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating nor an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As discussed, the RO furnished 
letters to the veteran in January 2002, January 2004, 
September 2004, and November 2004, which advised him of the 
evidence necessary to support his service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to his service connection 
claim and that his claim is barred as a matter of law, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records from Palo Alto VA Medical Center (VAMC), and private 
medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

The veteran contends that he began drinking and abusing drugs 
in service.  The veteran has also claimed that his drug and 
alcohol dependence was the result of an underlying 
psychological disorder which was incurred during active duty 
service.  In a January 2006 rating decision, however, the RO 
denied entitlement to a psychiatric disorder.

In the instant case, the veteran's service medical records do 
not reflect treatment for drug and alcohol use, nor treatment 
for a psychiatric disorder.  Post-service private medical 
records reflect that he entered treatment for the purposes of 
detoxification in 1995 and also sought outpatient treatment 
for drug and alcohol abuse.  Post-service VA outpatient 
treatment records dated from July 1998 to December 1999, 
reflect that on several occasions he sought treatment for 
drug and alcohol abuse.  There is no indication, however, 
that he sought treatment for a psychiatric disorder.  Any 
abuse of alcohol and drugs in service constitutes willful 
misconduct under VA regulation.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).  Notwithstanding this, the 
veteran has not shown by clear medical evidence that his 
alcohol and drug abuse disability is secondary to or caused 
by a primary service-connected disability.  Indeed, service 
connection is not in effect for any disability, to include a 
psychiatric disability.

In short, the provisions discussed above clearly preclude the 
granting of benefits for disabilities which result from the 
veteran's abuse of alcohol, regardless of whether such abuse 
originated in service.  Where a claim is for a benefit not 
provided by law, it is properly denied.  See Sabonis, 6 Vet. 
App. at 430.  As the veteran's claim of service connection 
for drug and alcohol dependence was filed in November 2000, 
long after the effective date of OBRA 1990, it lacks legal 
merit and is precluded by law.  Consequently, the benefits 
requested cannot be granted.


ORDER

Entitlement to service connection for drug and alcohol 
dependence is denied.


REMAND

Entitlement to service connection for psychiatric disability 
was denied by rating decision in January 2006.  In February 
2006, a notice of disagreement was received.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to the service connection for 
psychiatric disability issue.  38 C.F.R. § 19.26.  Although 
the Board in the past has referred such matters to the RO for 
appropriate action, the Court has made it clear that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

With regard to the service connection 
for psychiatric disability issue, 
appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26 in 
response to the February 2006 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so 
the veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


